United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
La Crosse, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0796
Issued: September 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On March 1, 2019 appellant filed a timely appeal from a September 19, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a left hand injury in
the performance of duty on March 21, 2018, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 19, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On July 9, 2018 appellant, then a 28-year-old city carrier assistant 2, filed a traumatic injury
claim (Form CA-1) alleging that on March 21, 2018 he sustained an infection to his left middle
finger when he scraped it open on the metal door latch while getting out of his long-life vehicle
while in the performance of duty. On the reverse side of the claim form the employing
establishment controverted the claim noting that it had not been filed within 30 days.
In an August 13, 2018 development letter, OWCP notified appellant that the information
he submitted was insufficient to support his claim. It advised him of the type of factual and medical
evidence required to establish his traumatic injury claim. OWCP requested a narrative medical
report from appellant’s physician and attached an attending physician’s report (Form CA-20) for
completion. It afforded appellant 30 days to respond.
In a hospital note dated March 26, 2018 by Thomas J. Davey, a physician assistant,
appellant reported that he injured his left finger when he scraped it on a piece of metal while getting
out of his work vehicle. He was diagnosed with a finger infection and lymphadenopathy.
Mr. Davey prescribed antibiotics and appellant was asked to follow up in two to three weeks.
By decision dated September 19, 2018, OWCP denied appellant’s traumatic injury claim
finding that he had not submitted medical evidence containing a medical diagnosis in connection
with his accepted employment incident. It concluded, therefore, that the requirements had not
been met to establish an injury as defined under FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
3

Supra note 1.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

2

submit sufficient evidence to establish that he or she actually experienced the employment incident
at the time and place, and in the manner alleged. Second, the employee must submit evidence, in
the form of medical evidence, to establish that the employment incident caused a personal injury.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left hand injury
in the performance of duty on March 21, 2018, as alleged.
In a report dated March 26, 2018, Mr. Davey diagnosed a finger infection and
lymphadenopathy. Mr. Davey is a physician assistant and his report was not countersigned by a
physician.8 Therefore, this report is entitled to no probative weight because physician assistants
are not considered physicians as defined under FECA.9 Consequently, the medical findings and/or
opinions of a physician assistant will not suffice for purposes of establishing entitlement to
compensation benefits.10
As appellant has not submitted sufficient medical evidence to establish a medical diagnosis
in connection with the accepted employment incident, the Board finds that he has not met his
burden of proof to establish a traumatic injury in the performance of duty on March 21, 2018, as
alleged.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left hand injury
in the performance of duty on March 21, 2018, as alleged.

7

K.L., Docket No. 18-1029 (issued January 9, 2019); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee),
10.5(q) (traumatic injury and occupational disease defined, respectively).
5 U.S.C. § 8101(2). Under FECA the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by the applicable state law; K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A
report from a physician assistant or certified nurse practitioner will be considered medical evidence if countersigned
by a qualified physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter
2.805.3a(1) (January 2013).
8

9

Id.

10

K.W., supra note 8.

3

ORDER
IT IS HEREBY ORDERED THAT the September 19, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

4

